Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 6/20/2022 and applicant has submitted an amendment, filed on 9/16/2022.
Claims 10-14 are new added, with claims 1-9 have been canceled.

Response to Arguments
Applicant's arguments with respect to claims 10-14 filed on 9/16/2022 have been considered but are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20190268787 (hereinafter referred to as Guan) in view of US Patent Application Publication 20190386757 (hereinafter referred to as Li).
Consider claims 10, 12, Guan discloses a terminal (see at least ¶ [0211],  “…the terminal includes a processor, a memory, a radio frequency circuit, an antenna, and an input/output apparatus…”) comprising: 
a transmitter that transmits capability information indicating a maximum number of reference signals (RSs) to be reported, the maximum number being equal to or greater than 1 (see at least ¶ [0078], “…the beam indication information may be a channel state information-reference signal (CSI-RS) port number corresponding to a beam …” and see at least ¶ [0101], “…terminal sends capability information of the terminal to the base station…” and see at least ¶ [0122], “…based on the information about the capability of the terminal to simultaneously monitor multiple beams, a quantity of beams indicated by the beam indication information in the beam configuration information…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); 
a receiver that receives configuration information indicating a report RS number being equal to or greater than 1 and being equal to or less than the maximum number (see at least ¶ [0109], “…The base station sends the beam configuration information to the terminal, and the terminal receives the beam indication information sent by the base station…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); and 
a controller that performs, based on the configuration information, a report of Signal to Interference plus Noise Ratio (L1-SINR) that is obtained by measurement of RS (see at least ¶ [0111], “…The terminal monitors, based on the beam configuration information, a beam indicated by the beam indication information…” and further see at least ¶ [0116], “…the beam indication information in the beam configuration information indicates four beams, but a control channel of the terminal occupies only two symbols, …monitoring two beams having relatively small beam sequence numbers or two beams having relatively high quality or the like in the beams indicated by the beam indication information…”). 
Guan disclose all the subject matters of the claimed invention concept. However, Guan does not particularly disclose a report of Signal to Interference plus Noise Ratio.  In an analogous field of endeavor, attention is directed to Li, which teaches a report of Signal to Interference plus Noise Ratio (see Li at least ¶ [0018], “…the terminal device, B beams whose filtered signal quality is the best from the plurality of beams, where B is greater than or equal to 1 and is less than or equal to N, and N is a beam quantity threshold and is greater than or equal to 1 …” and see at least ¶ [0159], “…signal quality mentioned in this application is a measurement result of a signal, and a signal quality indicator includes but is not limited to: …, a signal to interference plus noise ratio (Signal to Interference & Noise Ratio, SINR for short), and a received signal strengthen indicator (Received Signal Strengthen Indicator, RSSI for short)…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Guan disclosed invention, and have a report of Signal to Interference plus Noise Ratio, as taught by Li,  thereby, to provide a terminal device detects beams of a cell based on a quantity N of beams that need to be measured and that are specified by a network side, and detects a quantity M of beams whose signal quality exceeds a threshold. If M is greater than N, quality of N beams with best quality is averaged to obtain the cell quality, as discussed by Li, (see ¶ [0003]). 
Consider claim 13, Guan discloses a base station (see at least ¶ [0203], “…The portion 1001 is mainly configured to receive and send a radio frequency signal, and perform conversion between a radio frequency signal and a baseband signal…”) comprising: 
a receiver that receives, from a terminal, capability information indicating a maximum number of reference signals (RSs) to be reported, the maximum number being equal to or greater than 1 (see at least ¶ [0078], “…the beam indication information may be a channel state information-reference signal (CSI-RS) port number corresponding to a beam …” and see at least ¶ [0101], “…terminal sends capability information of the terminal to the base station…” and see at least ¶ [0122], “…based on the information about the capability of the terminal to simultaneously monitor multiple beams, a quantity of beams indicated by the beam indication information in the beam configuration information…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); 
a transmitter that transmits configuration information indicating a report RS number being equal to or greater than 1 and being equal to or less than the maximum number (see at least ¶ [0109], “…The base station sends the beam configuration information to the terminal, and the terminal receives the beam indication information sent by the base station…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); and 
a controller that receives, from the terminal, a report of Signal to Interference plus Noise Ratio (L1-SINR) that is obtained by measurement of RS according to the configuration information (see at least ¶ [0111], “…The terminal monitors, based on the beam configuration information, a beam indicated by the beam indication information…” and further see at least ¶ [0116], “…the beam indication information in the beam configuration information indicates four beams, but a control channel of the terminal occupies only two symbols, …monitoring two beams having relatively small beam sequence numbers or two beams having relatively high quality or the like in the beams indicated by the beam indication information…”). 
Guan disclose all the subject matters of the claimed invention concept. However, Guan does not particularly disclose a report of Signal to Interference plus Noise Ratio.  In an analogous field of endeavor, attention is directed to Li, which teaches a report of Signal to Interference plus Noise Ratio (see Li at least ¶ [0018], “…the terminal device, B beams whose filtered signal quality is the best from the plurality of beams, where B is greater than or equal to 1 and is less than or equal to N, and N is a beam quantity threshold and is greater than or equal to 1 …” and see at least ¶ [0159], “…signal quality mentioned in this application is a measurement result of a signal, and a signal quality indicator includes but is not limited to: …, a signal to interference plus noise ratio (Signal to Interference & Noise Ratio, SINR for short), and a received signal strengthen indicator (Received Signal Strengthen Indicator, RSSI for short)…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Guan disclosed invention, and have a report of Signal to Interference plus Noise Ratio, as taught by Li,  thereby, to provide a terminal device detects beams of a cell based on a quantity N of beams that need to be measured and that are specified by a network side, and detects a quantity M of beams whose signal quality exceeds a threshold. If M is greater than N, quality of N beams with best quality is averaged to obtain the cell quality, as discussed by Li, (see ¶ [0003]). 
Consider claim 14, Guan discloses a system comprising a terminal and a base station (see at least ¶ [0052], “…The communications system may include at least one base station 100 (where only one base station 100 is shown) and one or more terminals 200 connected to the base station 100…”), wherein the terminal comprises: 
a transmitter that transmits capability information indicating a maximum number of reference signals (RSs) to be reported, the maximum number being equal to or greater than 1 (see at least ¶ [0078], “…the beam indication information may be a channel state information-reference signal (CSI-RS) port number corresponding to a beam …” and see at least ¶ [0101], “…terminal sends capability information of the terminal to the base station…” and see at least ¶ [0122], “…based on the information about the capability of the terminal to simultaneously monitor multiple beams, a quantity of beams indicated by the beam indication information in the beam configuration information…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); 
a receiver that receives configuration information indicating a report RS number being equal to or greater than 1 and being equal to or less than the maximum number (see at least ¶ [0109], “…The base station sends the beam configuration information to the terminal, and the terminal receives the beam indication information sent by the base station…” and see at least ¶ [0171], “…the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1. For example, when M=2, and four beams that are respectively beams 1, 2, 3, and 4 are maintained between the base station and the terminal…”); and 
a controller that performs, based on the configuration information, a report of Signal to Interference plus Noise Ratio (L1-SINR) that is obtained by measurement of RS, and the base station comprises: a receiver that receives the capability information and the report; and a transmitter that transmits the configuration information to the terminal (see Li at least ¶ [0018], “…the terminal device, B beams whose filtered signal quality is the best from the plurality of beams, where B is greater than or equal to 1 and is less than or equal to N, and N is a beam quantity threshold and is greater than or equal to 1 …” and see at least ¶ [0159], “…signal quality mentioned in this application is a measurement result of a signal, and a signal quality indicator includes but is not limited to: …, a signal to interference plus noise ratio (Signal to Interference & Noise Ratio, SINR for short), and a received signal strengthen indicator (Received Signal Strengthen Indicator, RSSI for short)…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Guan disclosed invention, and have a report of Signal to Interference plus Noise Ratio, as taught by Li,  thereby, to provide a terminal device detects beams of a cell based on a quantity N of beams that need to be measured and that are specified by a network side, and detects a quantity M of beams whose signal quality exceeds a threshold. If M is greater than N, quality of N beams with best quality is averaged to obtain the cell quality, as discussed by Li, (see ¶ [0003]). 
Consider claim 11 (depends on claim 10), Guan in view of Li discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Guan teaches when the report RS number indicated by the configuration information is greater than 1, the controller quantizes a largest measurement value of the L1-SINR to 7 bits and quantizes a differential L1-SINR to 4 bits (see at least ¶ [0129], “…quantity of bits occupied by the beam indication information may be determined based on, including but not limited to, a maximum quantity of beams (namely, receive beams of the terminal) that can be maintained between the base station and the terminal …” and see at least ¶ [0171], “…A quantity of bits occupied by the multi-beam configuration indication information is not limited in this application. If the quantity of bits in the multi-beam configuration indication information is M, the multi-beam configuration indication information may indicate a maximum of 2M possible rules, where M is an integer greater than or equal to 1…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645